Case 2:21-cv-01816 Document 1-41 Filed 02/26/21 Page 1 of 12 Page ID #:462




             EXHIBIT AO
          Case 2:21-cv-01816 Document 1-41 Filed 02/26/21 Page 2 of 12 Page ID #:463




Amgen Reports Fourth Quarter And Full Year 2017 Financial Results
February 1, 2018
                     Expects to Increase Investments in Growth, Including a New U.S. Manufacturing Plant
                                                  Announces 2018 Guidance
                                    Additional $10 Billion of Share Repurchases Authorized

THOUSAND OAKS, Calif., Feb. 1, 2018 /PRNewswire/ -- Amgen (NASDAQ:AMGN) today announced financial results for the fourth quarter and full
year 2017. Key results include:

        For the fourth quarter, total revenues decreased 3 percent versus the fourth quarter of 2016 to $5.8 billion. For the full
        year, total revenues decreased 1 percent to $22.8 billion.
        GAAP loss per share of $5.89 for the fourth quarter and GAAP earnings per share (EPS) of $2.69 for the full year include
        a $6.1 billion charge related to impacts of U.S. corporate tax reform.
        Non-GAAP EPS were flat in the fourth quarter at $2.89. Non-GAAP EPS increased 8 percent for the full year to $12.58,
        driven by higher operating margins and interest income and a lower share count.
        Free cash flow for the full year grew 9 percent to $10.5 billion, driven by higher operating income and favorable changes in
        working capital. At year end, cash and investments totaled $41.7 billion.
        The Company expects to increase investments to drive additional volume-driven growth of novel medicines in large patient
        populations. These plans include a new U.S. manufacturing plant.
        Cash returned to shareholders totaled $6.5 billion in 2017 through dividends and share repurchases. The Company's
        Board of Directors authorized an additional $10 billion of share repurchases. This authorization is in addition to the existing
        $4.4 billion in share repurchase authorization as of Dec. 31, 2017.
        2018 total revenues guidance of $21.8-$22.8 billion; EPS guidance of $11.18-$12.36 on a GAAP basis and $12.60-$13.70
        on a non-GAAP basis.

"With strong volume-driven growth for our recently launched products and a promising new product pipeline, we are well positioned for
future growth," said Robert A. Bradway, chairman and chief executive officer. "We expect several developments to provide an additional
boost for these products, most notably the recent inclusion of cardiovascular outcomes data in the Repatha® (evolocumab) prescribing
information."



$Millions, except EPS and percentages Q4'17      Q4'16 YOY Δ FY '17       FY '16 YOY Δ

Total Revenues                        $    5,802 $   5,965 (3%) $ 22,849$ 22,991 (1%)
GAAP Operating Income                 $    2,245 $   2,485 (10%) $  9,973$  9,794 2%
GAAP Net (Loss) Income                $   (4,264)$   1,935 * $      1,979$  7,722 (74%)
GAAP (Loss) Earnings Per Share        $    (5.89)$    2.59 * $       2.69$  10.24 (74%)
Non-GAAP Operating Income             $    2,555 $   2,859 (11%) $ 11,658$ 11,446 2%
Non-GAAP Net Income                   $    2,104 $   2,160 (3%) $   9,246$  8,785 5%
Non-GAAP EPS                          $     2.89 $    2.89 0% $     12.58$ 11.65 8%
* Change in excess of 100%

References in this release to "non-GAAP" measures, measures presented "on a non-GAAP basis" and to "free cash flow" (computed by subtracting
capital expenditures from operating cash flow) refer to non-GAAP financial measures. Adjustments to the most directly comparable GAAP financial
measures and other items are presented on the attached reconciliations.


Product Sales Performance

        Total product sales decreased 2 percent for the fourth quarter of 2017 versus the fourth quarter of 2016. Product sales
        were flat for the full year.
        Repatha sales increased 69 percent for the fourth quarter and 126 percent for the full year driven by higher unit demand.
        BLINCYTO® (blinatumomab) sales increased 59 percent for the fourth quarter and 52 percent for the full year driven by
        higher unit demand and, to a lesser extent, net selling price.
        Prolia® (denosumab) sales increased 24 percent for the fourth quarter and 20 percent for the full year driven by higher
        unit demand.
        KYPROLIS® (carfilzomib) sales increased 24 percent for the fourth quarter and 21 percent for the full year driven by higher
        unit demand.
        Vectibix® (panitumumab) sales increased 11 percent for the fourth quarter and 5 percent for the full year driven by higher
        unit demand.
           Case 2:21-cv-01816 Document 1-41 Filed 02/26/21 Page 3 of 12 Page ID #:464

        Nplate® (romiplostim) sales increased 10 percent for the fourth quarter and the full year driven by higher unit demand.
        XGEVA® (denosumab) sales increased 4 percent for the fourth quarter driven by higher unit demand, favorable changes in
        inventory levels and net selling price. Sales increased 3 percent for the full year driven primarily by higher unit demand.
        Sensipar/Mimpara® (cinacalcet) sales were flat for the fourth quarter as higher net selling price was offset by unfavorable
        changes in inventory levels. Sales increased 9 percent for the full year driven by net selling price and, to a lesser extent,
        higher unit demand.
        Neulasta® (pegfilgrastim) sales were flat for the fourth quarter as lower unit demand was offset by favorable changes in
        accounting estimates. Sales decreased 2 percent for the full year driven by lower unit demand offset partially by net selling
        price.
        Aranesp® (darbepoetin alfa) sales decreased 7 percent for the fourth quarter driven primarily by lower unit demand,
        favorable prior year changes in accounting estimates and unfavorable changes in foreign exchange rates. Sales decreased
        2 percent for the full year as unfavorable changes in foreign exchange rates were offset partially by higher unit demand.
        Enbrel® (etanercept) sales decreased 13 percent for the fourth quarter and 9 percent for the full year driven by lower unit
        demand and net selling price.
        EPOGEN® (epoetin alfa) sales decreased 15 percent for the fourth quarter and the full year driven primarily by lower net
        selling price.
        NEUPOGEN® (filgrastim) sales decreased 27 percent for the fourth quarter and 28 percent for the full year driven by lower
        unit demand.

Product Sales Detail by Product and Geographic Region


$Millions, except percentages                Q4'17              Q4'16 YOY Δ
                                    US       ROW      TOTAL    TOTAL TOTAL

Repatha®                             $70      $28      $98      $58        69%
BLINCYTO®                             29       17       46       29        59%
Prolia®                              369      205      574      463        24%
KYPROLIS®                            150       77      227      183        24%
Vectibix®                             63       96      159      143        11%
Nplate®                              100       65      165      150        10%
XGEVA®                               285      106      391      376         4%
Sensipar® / Mimpara®                 322       91      413      411         0%
Neulasta®                            969      145     1,114    1,116        0%
Aranesp®                             263      228      491      526        (7%)
Enbrel®                             1,368      55     1,423    1,644      (13%)
EPOGEN®                              270        0      270      316       (15%)
NEUPOGEN®                             82       44      126      173       (27%)
Other*                                13       59       72       75        (4%)

Total product sales                 $4,353   $1,216   $5,569   $5,663     (2%)

* Other includes Bergamo, MN Pharma, IMLYGIC®, Corlanor®, and Parsabiv™




$Millions, except percentages                FY'17              FY'16 YOY Δ
                                     US      ROW      TOTAL    TOTAL TOTAL

Repatha®                            $225      $94     $319     $141          *
BLINCYTO®                            114       61      175      115        52%
Prolia®                             1,272     696     1,968    1,635       20%
KYPROLIS®                            562      273      835      692        21%
Nplate®                              392      250      642      584        10%
Sensipar® / Mimpara®                1,374     344     1,718    1,582        9%
Vectibix®                            251      391      642      611         5%
XGEVA®                              1,157     418     1,575    1,529        3%
Aranesp®                            1,114     939     2,053    2,093       (2%)
Neulasta®                           3,931     603     4,534    4,648       (2%)
Enbrel®                             5,206     227     5,433    5,965       (9%)
EPOGEN®                             1,096       0     1,096    1,282      (15%)
           Case 2:21-cv-01816 Document 1-41 Filed 02/26/21 Page 4 of 12 Page ID #:465
NEUPOGEN®                            369       180      549      765       (28%)
Other**                               68       188      256      250        2%

Total product sales                 $17,131 $4,664 $21,795     $21,892      0%

* Change in excess of 100%
** Other includes Bergamo, MN Pharma, IMLYGIC®, Corlanor®, and Parsabiv™


Operating Expense, Operating Margin and Tax Rate Analysis

On a GAAP basis:

        Total Operating Expenses increased 2 percent in the fourth quarter and decreased 2 percent for the full year, with all
        expense categories reflecting savings from our transformation and process improvement efforts. Cost of Sales margin was
        unfavorable by 0.2 percentage points in the fourth quarter driven primarily by expenses related to Hurricane Maria in
        Puerto Rico, unfavorable product mix and other inventory costs, offset partially by lower amortization of intangible assets
        and royalties. For the full year, Cost of Sales margin improved 0.3 percentage points driven primarily by lower amortization
        of intangible assets, lower royalties and favorable manufacturing costs, offset partially by expenses related to Hurricane
        Maria, unfavorable product mix and other inventory costs. Research & Development (R&D) expenses decreased 3
        percent for the fourth quarter and 7 percent for the full year driven primarily by lower spending required to support certain
        later-stage clinical programs and lower external business development expenses. Selling, General & Administrative
        (SG&A) expenses increased 8 percent in the fourth quarter due to investments in product launches and marketed product
        support, offset partially by the expiration of ENBREL residual royalty payments. For the full year, SG&A expenses
        decreased 4 percent due to the expiration of ENBREL residual royalty payments, offset partially by investments in product
        launches and marketed product support. Other expenses increased for the full year due primarily to net charges related to
        the Company's decision to discontinue internal development of AMG 899 in Q3 2017.
        Operating Margin decreased by 3.6 percentage points in the fourth quarter to 40.3 percent, and improved by 1.1
        percentage points for the full year to 45.8 percent.
        Tax Rate increased in the fourth quarter and full year due to the impacts of U.S. corporate tax reform.

On a non-GAAP basis:

        Total Operating Expenses increased 5 percent in the fourth quarter and decreased 3 percent for the full year, with all
        expense categories reflecting savings from our transformation and process improvement efforts. Cost of Sales margin was
        unfavorable by 1.4 percentage points in the fourth quarter driven primarily by expenses related to Hurricane Maria in
        Puerto Rico, unfavorable product mix and other inventory costs, offset partially by lower royalties. For the full year, Cost of
        Sales margin was unfavorable by 0.2 percentage points driven primarily by expenses related to Hurricane Maria,
        unfavorable product mix and other inventory costs, offset partially by lower royalties and favorable manufacturing costs.
        R&D expenses decreased 3 percent for the fourth quarter and 7 percent for the full year driven primarily by lower spending
        required to support certain later-stage clinical programs and lower external business development expenses. SG&A
        expenses increased 8 percent in the fourth quarter due to investments in product launches and marketed product support,
        offset partially by the expiration of ENBREL residual royalty payments. For the full year, SG&A expenses decreased 2
        percent due to the expiration of ENBREL residual royalty payments, offset partially by investments in product launches and
        marketed product support.
        Operating Margin decreased by 4.6 percentage points in the fourth quarter to 45.9 percent, and improved by 1.2
        percentage points for the full year to 53.5 percent.
        Tax Rate for the fourth quarter decreased 2.1 percentage points due primarily to favorable changes in the geographic mix
        of earnings. The full year tax rate decreased 0.8 percentage points driven by changes in the geographic mix of earnings,
        offset partially by lower tax benefits from share-based compensation payments.




$Millions, except percentages
                                            GAAP                    Non-GAAP
                                      Q4'17 Q4'16 YOY Δ        Q4'17 Q4'16 YOY Δ

Cost of Sales                        $1,059   $1,067 (1%)       $816     $753    8%
% of product sales                   19.0%    18.8% 0.2 pts. 14.7%      13.3% 1.4 pts.
Research & Development               $1,043   $1,078 (3%) $1,025        $1,056 (3%)
% of product sales                   18.7%    19.0% (0.3) pts. 18.4%    18.6% (0.2) pts.
Selling, General & Administrative    $1,427   $1,323   8%      $1,406   $1,297   8%
           Case 2:21-cv-01816 Document 1-41 Filed 02/26/21 Page 5 of 12 Page ID #:466
% of product sales                        25.6% 23.4% 2.2 pts. 25.2% 22.9% 2.3 pts.
Other                                      $28    $12    *       $0     $0   NM
TOTAL Operating Expenses                  $3,557 $3,480 2%     $3,247 $3,106 5%

Operating Margin
operating income as a % of product sales 40.3% 43.9% (3.6) pts. 45.9% 50.5% (4.6) pts.

Tax Rate                                  292.6% 15.2% 277.4 pts. 16.6% 18.7% (2.1) pts.

* Change in excess of 100%
NM: Not Meaningful
pts: percentage points




$Millions, except percentages
                                                 GAAP                    Non-GAAP
                                          FY'17 FY'16 YOY Δ         FY'17 FY'16 YOY Δ

Cost of Sales                          $4,069 $4,162 (2%) $2,943 $2,913      1%
% of product sales                     18.7% 19.0% (0.3) pts. 13.5% 13.3% 0.2 pts.
Research & Development                 $3,562 $3,840 (7%) $3,482 $3,755 (7%)
% of product sales                     16.3% 17.5% (1.2) pts. 16.0% 17.2% (1.2) pts.
Selling, General & Administrative      $4,870 $5,062 (4%) $4,766 $4,877 (2%)
% of product sales                     22.3% 23.1% (0.8) pts. 21.9% 22.3% (0.4) pts.
Other                                   $375 $133      *        $0    $0     NM
TOTAL Operating Expenses              $12,876$13,197 (2%) $11,191$11,545 (3%)

Operating Margin
operating income as a % of product sales 45.8% 44.7%     1.1 pts.   53.5% 52.3% 1.2 pts.

Tax Rate                                  79.4% 15.7% 63.7 pts. 18.0% 18.8% (0.8) pts.

* Change in excess of 100%
NM: Not Meaningful
pts: percentage points

Cash Flow and Balance Sheet

        The Company generated $2.9 billion of free cash flow in the fourth quarter of 2017, flat versus the fourth quarter of 2016.
        The Company generated $10.5 billion of free cash flow for the full year versus $9.6 billion in 2016 driven by higher
        operating income and favorable changes in working capital.
        The Company's first quarter 2018 dividend of $1.32 per share declared on Dec. 12, 2017, will be paid on March 8, 2018,
        to all stockholders of record as of Feb. 15, 2018. This represents a 15 percent increase from that paid in each of the
        previous four quarters.
        During the fourth quarter, the Company repurchased 4.5 million shares of common stock at a total cost of $0.8 billion. For
        the full year, the Company repurchased 18.5 million shares of common stock at a total cost of $3.1 billion. In January
        2018, the Company's Board of Directors authorized an additional $10 billion of share repurchases. This authorization is in
        addition to the existing $4.4 billion in share repurchase authorization as of Dec. 31, 2017.




$Billions, except shares              Q4'17Q4'16YOY ΔFY'17FY'16YOY Δ

Operating Cash Flow                       $3.0 $3.1 ($0.1) $11.2 $10.4   $0.8
Capital Expenditures                       0.2 0.2 (0.1) 0.7 0.7         (0.1)
Free Cash Flow                             2.9 2.9 0.0 10.5 9.6           0.9
Dividends Paid                             0.8 0.7 0.1      3.4 3.0       0.4
Share Repurchase                           0.8 1.0 (0.2) 3.1 3.0          0.1
Avg. GAAP Diluted Shares (millions)       724 748 (24) 735 754           (19)
Avg. Non-GAAP Diluted Shares (millions)   729 748 (19) 735 754           (19)

Cash and Investments                      41.7 38.1 3.6 41.7 38.1 3.6
Debt Outstanding                          35.3 34.6 0.7 35.3 34.6 0.7
Stockholders' Equity                      25.2 29.9 (4.6) 25.2 29.9 (4.6)

 Note: Numbers may not add due to rounding

Additional Capital Investments in the United States
           Case 2:21-cv-01816 Document 1-41 Filed 02/26/21 Page 6 of 12 Page ID #:467
The Company expects to invest approximately $3.5 billion in capital expenditures over the next five years, with approximately 75 percent of that
investment in the U.S., up from about 50 percent in recent years. This investment includes committing up to $300 million to build a new manufacturing
plant in the U.S. The new facility will employ Amgen's proven next-generation biomanufacturing capabilities, and manufacture products for the U.S.
and export markets. Next-generation biomanufacturing requires less time and capital investment to build than a traditional biomanufacturing plant and
is less costly to operate, with less environmental impact. The construction and validation work is expected to add 220 jobs to the local economy. In
addition, Amgen expects this new facility to employ up to 300 highly skilled full-time employees. Amgen expects to finalize the exact location in the
second quarter. The Company is also increasing the size of the Amgen Ventures fund, providing up to $300 million of growth capital for early-stage,
innovative biotechnology companies in the U.S.

2018 Guidance

For the full year 2018, the Company expects:

        Total revenues in the range of $21.8 billion to $22.8 billion.
        On a GAAP basis, EPS in the range of $11.18 to $12.36 and a tax rate in the range of 13 percent to 14 percent.
        On a non-GAAP basis, EPS in the range of $12.60 to $13.70 and a tax rate in the range of 14 percent to 15 percent.
        Capital expenditures to be approximately $750 million.

Fourth Quarter Product and Pipeline Update

Key development milestones:

     Clinical Program                      Indication                         Projected Milestone
                                                                   EU regulatory review (ENDEAVOR OS data)
        KYPROLIS           Relapsed or refractory multiple myeloma
                                                                     Regulatory reviews (ASPIRE OS data)
                                                                    EU regulatory review (TOWER OS data)
        BLINCYTO                Acute lymphoblastic leukemia
                                                                       Regulatory reviews (MRD-positive)
          XGEVA            Prevention of SREs in multiple myeloma             EU regulatory review
           Prolia           Glucocorticoid-induced osteoporosis              U.S. regulatory review
                                                                          U.S. regulatory resubmission
EVENITY™(romosozumab)          Postmenopausal osteoporosis
                                                                              EU regulatory review
  Aimovig™ (erenumab)                Migraine prevention                     U.S. regulatory review
         ABP 710
                                          Oncology                                Phase 3 data
   (biosimilar infliximab)
         ABP 980
                                          Oncology                             Regulatory reviews
 (biosimilar trastuzumab)

OS = overall survival; MRD = minimal residual disease; SRE = skeletal-related event

The Company provided the following updates on selected product and pipeline programs:

Repatha

        Repatha is the first and only PCSK9 inhibitor approved to prevent heart attacks, strokes and coronary revascularizations in
        adults with established cardiovascular disease.
        In December, the U.S. Food and Drug Administration (FDA) approved the supplemental Biologics License Application
        (sBLA) to include data from the Phase 3 Repatha cardiovascular outcomes study in the prescribing information (PI).
        The FDA also approved Repatha to be used as an adjunct to diet, alone or in combination with other lipid-lowering
        therapies, such as statins, for the treatment of adults with primary hyperlipidemia to lower LDL-C.

Tezepelumab

        In December, patients began enrolling in a Phase 3 study to evaluate the efficacy and safety of tezepelumab in adults and
        adolescents with severe uncontrolled asthma.

Aimovig

        In January, a Phase 3b study met its primary endpoint and all secondary endpoints in patients with episodic migraine who
        had experienced two to four previous preventive treatment failures due to lack of efficacy or intolerable side effects.

KYPROLIS

        In January, the FDA approved a supplemental New Drug Application (sNDA) to include OS data from the Phase 3
        head-to-head ENDEAVOR study in the PI.
        In January, the Committee for Medicinal Products for Human Use (CHMP) of the European Medicines Agency (EMA)
        adopted a positive opinion recommending a label variation to include updated OS data from the Phase 3 head-to-head
        ENDEAVOR study in patients with relapsed or refractory multiple myeloma.
        In December, the Company submitted an sNDA to the FDA and a variation to the marketing authorization to the EMA to
        include the OS data from the ASPIRE study in the product labeling.
           Case 2:21-cv-01816 Document 1-41 Filed 02/26/21 Page 7 of 12 Page ID #:468
XGEVA

         In January, the FDA approved an sBLA to expand the currently approved indication to include the prevention of SREs in
         patients with multiple myeloma.
         A Phase 3 study of XGEVA as an experimental adjuvant treatment for women with high-risk, early stage breast cancer
         receiving standard of care neoadjuvant or adjuvant cancer therapy did not meet its primary endpoint of bone
         metastasis-free survival.

Nplate

         In January, the European Commission (EC) approved an expanded indication to include the treatment of chronic immune
         (idiopathic) thrombocytopenic purpura in patients one year of age and older who are refractory to other treatments.

BLINCYTO

         In December, the Company announced that the FDA accepted for priority review an sBLA for the treatment of MRD in
         patients with acute lymphoblastic leukemia (ALL). The Prescription Drug User Fee Act target action date is March 29,
         2018.
         In January, the CHMP of the EMA adopted a positive opinion recommending a label variation to include OS data from the
         Phase 3 TOWER study, supporting the conversion of the conditional marketing authorization to a full marketing
         authorization in adult patients with Philadelphia chromosome-negative relapsed or refractory B-cell precursor ALL.

EVENITY

         In January, the Company announced that the EMA accepted the Marketing Authorization Application (MAA) for EVENITY
         for the treatment of osteoporosis in postmenopausal women and in men at increased risk of fracture.

MVASI ™ (biosimilar bevacizumab)

         In January, the EC granted marketing authorization for MVASI, a biosimilar to Avastin®, for the treatment of certain types of
         cancer.

EVENITY and Aimovig trade names provisionally approved by FDA
EVENITY is developed in collaboration with UCB globally, as well as our joint venture partner Astellas in Japan
Tezepelumab is developed in collaboration with AstraZeneca
Aimovig is developed in collaboration with Novartis
Avastin is a registered trademark of Genentech

Non-GAAP Financial Measures
In this news release, management has presented its operating results for the fourth quarters and full years of 2017 and 2016, in accordance with U.S.
Generally Accepted Accounting Principles (GAAP) and on a non-GAAP basis. In addition, management has presented its full year 2018 EPS and tax
rate guidance in accordance with GAAP and on a non-GAAP basis. These non-GAAP financial measures are computed by excluding certain items
related to acquisitions, restructuring and certain other items, including the repatriation tax on accumulated foreign earnings and other impacts of U.S.
corporate tax reform, from the related GAAP financial measures. Reconciliations for these non-GAAP financial measures to the most directly
comparable GAAP financial measures are included in the news release. Management has also presented Free Cash Flow (FCF), which is a
non-GAAP financial measure, for the fourth quarters and full years of 2017 and 2016. FCF is computed by subtracting capital expenditures from
operating cash flow, each as determined in accordance with GAAP.

The Company believes that its presentation of non-GAAP financial measures provides useful supplementary information to and facilitates additional
analysis by investors. The Company uses certain non-GAAP financial measures to enhance an investor's overall understanding of the financial
performance and prospects for the future of the Company's ongoing business activities by facilitating comparisons of results of ongoing business
operations among current, past and future periods. The Company believes that FCF provides a further measure of the Company's liquidity.

The Company uses the non-GAAP financial measures set forth in the news release in connection with its own budgeting and financial planning
internally to evaluate the performance of the business, including to allocate resources and to evaluate results relative to incentive compensation
targets. The non-GAAP financial measures are in addition to, not a substitute for, or superior to, measures of financial performance prepared in
accordance with GAAP.

About Amgen
Amgen is committed to unlocking the potential of biology for patients suffering from serious illnesses by discovering, developing, manufacturing and
delivering innovative human therapeutics. This approach begins by using tools like advanced human genetics to unravel the complexities of disease
and understand the fundamentals of human biology.

Amgen focuses on areas of high unmet medical need and leverages its expertise to strive for solutions that improve health outcomes and dramatically
improve people's lives. A biotechnology pioneer since 1980, Amgen has grown to be one of the world's leading independent biotechnology companies,
has reached millions of patients around the world and is developing a pipeline of medicines with breakaway potential.

For more information, visit www.amgen.com and follow us on www.twitter.com/amgen.

Forward-Looking Statements
This news release contains forward-looking statements that are based on the current expectations and beliefs of Amgen. All statements, other than
           Case 2:21-cv-01816 Document 1-41 Filed 02/26/21 Page 8 of 12 Page ID #:469
statements of historical fact, are statements that could be deemed forward-looking statements, including estimates of revenues, operating margins,
capital expenditures, cash, other financial metrics, expected legal, arbitration, political, regulatory or clinical results or practices, customer and
prescriber patterns or practices, reimbursement activities and outcomes and other such estimates and results. Forward-looking statements involve
significant risks and uncertainties, including those discussed below and more fully described in the Securities and Exchange Commission reports filed
by Amgen, including our most recent annual report on Form 10-K and any subsequent periodic reports on Form 10-Q and Form 8-K. Unless otherwise
noted, Amgen is providing this information as of the date of this news release and does not undertake any obligation to update any forward-looking
statements contained in this document as a result of new information, future events or otherwise.

No forward-looking statement can be guaranteed and actual results may differ materially from those we project. Our results may be affected by our
ability to successfully market both new and existing products domestically and internationally, clinical and regulatory developments involving current
and future products, sales growth of recently launched products, competition from other products including biosimilars, difficulties or delays in
manufacturing our products and global economic conditions. In addition, sales of our products are affected by pricing pressure, political and public
scrutiny and reimbursement policies imposed by third-party payers, including governments, private insurance plans and managed care providers and
may be affected by regulatory, clinical and guideline developments and domestic and international trends toward managed care and healthcare cost
containment. Furthermore, our research, testing, pricing, marketing and other operations are subject to extensive regulation by domestic and foreign
government regulatory authorities. We or others could identify safety, side effects or manufacturing problems with our products, including our devices,
after they are on the market. Our business may be impacted by government investigations, litigation and product liability claims. In addition, our
business may be impacted by the adoption of new tax legislation or exposure to additional tax liabilities. If we fail to meet the compliance obligations in
the corporate integrity agreement between us and the U.S. government, we could become subject to significant sanctions. Further, while we routinely
obtain patents for our products and technology, the protection offered by our patents and patent applications may be challenged, invalidated or
circumvented by our competitors, or we may fail to prevail in present and future intellectual property litigation. We perform a substantial amount of our
commercial manufacturing activities at a few key facilities, including in Puerto Rico, and also depend on third parties for a portion of our manufacturing
activities, and limits on supply may constrain sales of certain of our current products and product candidate development. In addition, we compete with
other companies with respect to many of our marketed products as well as for the discovery and development of new products. Discovery or
identification of new product candidates cannot be guaranteed and movement from concept to product is uncertain; consequently, there can be no
guarantee that any particular product candidate will be successful and become a commercial product. Further, some raw materials, medical devices
and component parts for our products are supplied by sole third-party suppliers. Certain of our distributors, customers and payers have substantial
purchasing leverage in their dealings with us. The discovery of significant problems with a product similar to one of our products that implicate an
entire class of products could have a material adverse effect on sales of the affected products and on our business and results of operations. Our
efforts to acquire other companies or products and to integrate the operations of companies we have acquired may not be successful. We may not be
able to access the capital and credit markets on terms that are favorable to us, or at all. We are increasingly dependent on information technology
systems, infrastructure and data security. Our stock price is volatile and may be affected by a number of events. Our business performance could
affect or limit the ability of our Board of Directors to declare a dividend or our ability to pay a dividend or repurchase our common stock.




Amgen Inc.
Consolidated Statements of Income - GAAP
(In millions, except per share data)
(Unaudited)

                                                                                Three months ended           Years ended
                                                                                   December 31,             December 31,
                                                                                 2017       2016           2017       2016
Revenues:
Product sales                                                                $      5,569$       5,663$     21,795$       21,892
Other revenues                                                                        233          302       1,054         1,099
Total revenues                                                                      5,802        5,965      22,849        22,991

Operating expenses:
Cost of sales                                                                       1,059        1,067       4,069         4,162
Research and development                                                            1,043        1,078       3,562         3,840
Selling, general and administrative                                                 1,427        1,323       4,870         5,062
Other                                                                                  28           12         375           133
Total operating expenses                                                            3,557        3,480      12,876        13,197

Operating income                                                                    2,245        2,485        9,973        9,794

Interest expense, net                                                                 332          328        1,304        1,260
Interest and other income, net                                                        301          126          928          629

Income before income taxes                                                          2,214        2,283        9,597        9,163

Provision for income taxes                                                          6,478          348        7,618        1,441

Net (loss) income                                                           $      (4,264)$      1,935$       1,979$        7,722

(Loss) earnings per share:
Basic                                                                       $       (5.89)$       2.61 $       2.71$        10.32
Diluted                                                                     $       (5.89)$       2.59 $       2.69$        10.24
           Case 2:21-cv-01816 Document 1-41 Filed 02/26/21 Page 9 of 12 Page ID #:470

Weighted average shares used in calculation of (loss) earnings per share:
Basic                                                                             724   742            731          748
Diluted                                                                           724   748            735          754



Amgen Inc.
Consolidated Balance Sheets - GAAP
(In millions)

                                                                December 31,
                                                                2017  2016

Assets
Current assets:
Cash, cash equivalents and marketable securities               $ 41,678$ 38,085
Trade receivables, net                                            3,237 3,165
Inventories                                                       2,834 2,745
Other current assets                                              1,727 2,015
Total current assets                                             49,476 46,010
Property, plant and equipment, net                                4,989 4,961
Intangible assets, net                                            8,609 10,279
Goodwill                                                         14,761 14,751
Other assets                                                      2,119 1,625
Total assets                                                   $ 79,954$ 77,626

Liabilities and Stockholders' Equity
Current liabilities:
Accounts payable and accrued liabilities                   $ 7,868$ 6,801
Short-term borrowings and current portion of long-term debt 1,152 4,403
Total current liabilities                                     9,020 11,204
Long-term debt                                               34,190 30,193
Long-term deferred tax liabilities                            1,166 2,436
Long-term tax liabilities                                     9,099 2,419
Other noncurrent liabilities                                  1,238 1,499
Stockholders' equity                                         25,241 29,875
Total liabilities and stockholders' equity                 $ 79,954$ 77,626

Shares outstanding                                                 722     738



Amgen Inc.
GAAP to Non-GAAP Reconciliations
(Dollars in millions)
(Unaudited)

                                                                                        Three months ended Years ended
                                                                                           December 31,    December 31,
                                                                                          2017     2016    2017    2016

GAAP cost of sales                                                                        $ 1,059 $          1,067 $ 4,069$   4,162
Adjustments to cost of sales:
Acquisition-related expenses (a)                                                           (243)             (314) (1,126) (1,248)
Certain net charges pursuant to our restructuring initiative                                   -                 -       -     (1)
Total adjustments to cost of sales                                                         (243)             (314) (1,126) (1,249)
Non-GAAP cost of sales                                                                    $ 816 $              753 $ 2,943$ 2,913

GAAP cost of sales as a percentage of product sales                                           19.0%      18.8%      18.7%     19.0%
Acquisition-related expenses (a)                                                                -4.3       -5.5       -5.2      -5.7
Certain net charges pursuant to our restructuring initiative                                     0.0        0.0        0.0       0.0
Non-GAAP cost of sales as a percentage of product sales                                       14.7%      13.3%      13.5%     13.3%

GAAP research and development expenses                                                    $ 1,043 $          1,078 $ 3,562$   3,840
Adjustments to research and development expenses:
Acquisition-related expenses (a)                                                              (20)            (20)     (77)    (78)
Certain net charges pursuant to our restructuring initiative                                     2              (2)     (3)      (7)
Total adjustments to research and development expenses                                        (18)            (22)     (80)    (85)
Non-GAAP research and development expenses                                                $ 1,025 $          1,056 $ 3,482$   3,755
          Case 2:21-cv-01816 Document 1-41 Filed 02/26/21 Page 10 of 12 Page ID #:471

GAAP research and development expenses as a percentage of product sales                    18.7%       19.0%     16.3%    17.5%
Acquisition-related expenses (a)                                                             -0.3        -0.4      -0.3     -0.3
Certain net charges pursuant to our restructuring initiative                                  0.0         0.0       0.0      0.0
Non-GAAP research and development expenses as a percentage of product sales                18.4%       18.6%     16.0%    17.2%

GAAP selling, general and administrative expenses                                        $ 1,427 $     1,323 $ 4,870$     5,062
Adjustments to selling, general and administrative expenses:
Acquisition-related expenses (b)                                                             (20)       (26)     (99)     (180)
Certain net charges pursuant to our restructuring initiative                                  (1)          -      (2)        (5)
Other                                                                                           -          -      (3)          -
Total adjustments to selling, general and administrative expenses                            (21)       (26)   (104)      (185)
Non-GAAP selling, general and administrative expenses                                    $ 1,406 $     1,297 $ 4,766$     4,877

GAAP selling, general and administrative expenses as a percentage of product sales         25.6%       23.4%     22.3%    23.1%
Acquisition-related expenses (b)                                                             -0.4        -0.5      -0.4     -0.8
Certain net charges pursuant to our restructuring initiative                                  0.0         0.0       0.0      0.0
Other                                                                                         0.0         0.0       0.0      0.0
Non-GAAP selling, general and administrative expenses as a percentage of product sales     25.2%       22.9%     21.9%    22.3%

GAAP operating expenses                                                                  $ 3,557 $     3,480$ 12,876$ 13,197
Adjustments to operating expenses:
Adjustments to cost of sales                                                               (243)       (314) (1,126) (1,249)
Adjustments to research and development expenses                                             (18)       (22)     (80)    (85)
Adjustments to selling, general and administrative expenses                                  (21)       (26)   (104)   (185)
Certain net charges pursuant to our restructuring initiative (c)                             (27)         (9)    (83)    (24)
Acquisition-related adjustments (d)                                                           (1)         (3)  (292)      (4)
Expense related to legal proceedings                                                            -           -       -  (105)
Total adjustments to operating expenses                                                    (310)       (374) (1,685) (1,652)
Non-GAAP operating expenses                                                              $ 3,247 $     3,106$ 11,191$ 11,545

GAAP operating income                                                                    $ 2,245 $     2,485 $ 9,973$ 9,794
Adjustments to operating expenses                                                            310         374   1,685   1,652
Non-GAAP operating income                                                                $ 2,555 $     2,859$ 11,658$ 11,446

GAAP operating income as a percentage of product sales                                     40.3%       43.9%     45.8%    44.7%
Adjustments to cost of sales                                                                  4.3         5.5       5.2      5.7
Adjustments to research and development expenses                                              0.3         0.4       0.3      0.3
Adjustments to selling, general and administrative expenses                                   0.4         0.5       0.4      0.8
Certain net charges pursuant to our restructuring initiative (c)                              0.6         0.2       0.4      0.2
Acquisition-related adjustments (d)                                                           0.0         0.0       1.4      0.0
Expense related to legal proceedings                                                          0.0         0.0       0.0      0.6
Non-GAAP operating income as a percentage of product sales                                 45.9%       50.5%     53.5%    52.3%

GAAP income before income taxes                                                          $ 2,214 $     2,283 $ 9,597$ 9,163
Adjustments to operating expenses                                                            310         374   1,685   1,652
Non-GAAP income before income taxes                                                      $ 2,524 $     2,657$ 11,282$ 10,815

GAAP provision for income taxes                                                          $ 6,478 $       348 $ 7,618$     1,441
Adjustments to provision for income taxes:
Income tax effect of the above adjustments to operating expenses (e)                            98       113     538        525
Other income tax adjustments (f)                                                           (6,156)        36 (6,120)         64
Total adjustments to provision for income taxes                                            (6,058)       149 (5,582)        589
Non-GAAP provision for income taxes                                                       $ 420 $        497 $ 2,036$     2,030

GAAP tax as a percentage of income before taxes                                           292.6%       15.2%     79.4%    15.7%
Adjustments to provision for income taxes:
Income tax effect of the above adjustments to operating expenses (e)                        -32.1         2.1      -7.1      2.5
Other income tax adjustments (f)                                                           -243.9         1.4     -54.3      0.6
Total adjustments to provision for income taxes                                            -276.0         3.5     -61.4      3.1
Non-GAAP tax as a percentage of income before taxes                                        16.6%       18.7%     18.0%    18.8%

GAAP net (loss) income                                                                   $ (4,264) $   1,935 $ 1,979$     7,722
Adjustments to net (loss) income:
Adjustments to income before income taxes, net of the income tax effect                      212         261     1,147    1,127
Other income tax adjustments (f)                                                           6,156        (36)     6,120      (64)
Total adjustments to net (loss) income                                                     6,368         225     7,267    1,063
Non-GAAP net income                                                                      $ 2,104 $     2,160 $   9,246$   8,785
          Case 2:21-cv-01816 Document 1-41 Filed 02/26/21 Page 11 of 12 Page ID #:472


Amgen Inc.
GAAP to Non-GAAP Reconciliations
(In millions, except per share data)
(Unaudited)

The following table presents the computations for GAAP and non-GAAP diluted EPS.

                                           Three months endedThree months ended
                                            December 31, 2017 December 31, 2016
                                            GAAP Non-GAAP GAAP Non-GAAP

Net (loss) income                           $ (4,264)   $    2,104 $ 1,935      $   2,160

Shares (Denominator)
Weight-average shares for basic EPS              724          724       742           742
Effect of dilutive securities                      -            5         6             6
Weighted-average shares for diluted EPS          724          729       748           748

Diluted (loss) earnings per share (g)       $ (5.89)    $     2.89 $    2.59    $    2.89

                                               Year ended        Year ended
                                            December 31, 2017 December 31, 2016
                                            GAAP Non-GAAP GAAP Non-GAAP

Net income                                   $ 1,979    $    9,246 $ 7,722      $   8,785

Shares (Denominator)
Weight-average shares for basic EPS              731          731       748           748
Effect of dilutive securities                      4            4         6             6
Weighted-average shares for diluted EPS          735          735       754           754

Diluted EPS                                  $   2.69   $    12.58 $ 10.24      $   11.65

(a)The adjustments related primarily to non-cash amortization of intangible assets acquired in business combinations.

(b)The adjustments related primarily to non-cash amortization of intangible assets acquired in business combinations. For the year ended December
   31, 2016, the adjustment also included a $73 million charge resulting from the reacquisition of Prolia®, XGEVA® and Vectibix® license agreements
   in certain markets from Glaxo Group Limited.

(c)For the three months and year ended December 31, 2017, the adjustments related primarily to severance expenses associated with our
   restructuring initiative. For the three months and year ended December 31, 2016, the adjustments related primarily to asset-related charges
   associated with our site closures.

(d)For the year ended December 31, 2017, the adjustment included net charges associated with the discontinuance of the internal development of
   AMG 899.

(e)The tax effect of the adjustments between our GAAP and non-GAAP results takes into account the tax treatment and related tax rate(s) that apply
   to each adjustment in the applicable tax jurisdiction(s). Generally, this results in a tax impact at the U.S. marginal tax rate for certain adjustments,
   including the majority of amortization of intangible assets, whereas the tax impact of other adjustments, including restructuring expense, depends
   on whether the amounts are deductible in the respective tax jurisdictions and the applicable tax rate(s) in those jurisdictions. Due to these factors,
   the effective tax rates for the adjustments to our GAAP income before income taxes, for the three months and year ended December 31, 2017,
   were 31.6% and 31.9%, respectively, compared with 30.2% and 31.8% for the corresponding periods of the prior year.

(f) For the three months and year ended December 31, 2017, the adjustments related primarily to the impact of U.S. Corporate tax reform, including
    the repatriation tax on accumulated foreign earnings and the remeasurement of certain net deferred and other tax liabilities. For the three months
    and year ended December 31, 2016, the adjustments related to certain acquisition items and prior period items excluded from GAAP earnings.

(g)During periods of net loss, diluted loss per share is equal to basic loss per share as the anti-dilutive effect of potential common shares is
   disregarded.



Amgen Inc.
Reconciliations of Cash Flows
(In millions)
(Unaudited)

                                                    Three months ended         Years ended
          Case 2:21-cv-01816 Document 1-41 Filed 02/26/21 Page 12 of 12 Page ID #:473
                                                      December 31,      December 31,
                                                     2017      2016     2017    2016
Net cash provided by operating activities            $ 3,012   $ 3,100$ 11,177$ 10,354
Net cash used in investing activities                     (78)  (1,222) (4,024) (8,658)
Net cash used in financing activities                 (2,134)   (2,122) (6,594) (2,599)
Increase (decrease) in cash and cash equivalents          800     (244)     559   (903)
Cash and cash equivalents at beginning of period        3,000     3,485   3,241   4,144
Cash and cash equivalents at end of period           $ 3,800   $ 3,241 $ 3,800 $ 3,241



                                                 Three months ended Years ended
                                                    December 31,      December 31,
                                                   2017     2016      2017    2016
Net cash provided by operating activities           $ 3,012  $ 3,100$ 11,177$ 10,354
Capital expenditures                                  (153)    (227)    (664)   (738)
Free cash flow                                      $ 2,859  $ 2,873$ 10,513 $ 9,616



Reconciliation of GAAP EPS Guidance to Non-GAAP
EPS Guidance for the Year Ending December 31, 2018
(Unaudited)


GAAP diluted EPS guidance                          $ 11.18-$ 12.36

Known adjustments to arrive at non-GAAP*:
Acquisition-related expenses             (a)     1.31
Restructuring charges                        0.03 - 0.11

Non-GAAP diluted EPS guidance                      $ 12.60-$ 13.70



* The known adjustments are presented net of their related tax impact which amount to approximately $0.40 per share, in the aggregate

(a)The adjustments relate primarily to non-cash amortization of intangible assets acquired in business combinations

  Our GAAP diluted EPS guidance does not include the effect of non-GAAP adjustments triggered by events that may occur subsequent to this press
  release such as acquisitions, asset impairments, litigation and changes in the fair value of our contingent consideration

Reconciliation of GAAP Tax Rate Guidance to Non-GAAP
Tax Rate Guidance for the Year Ending December 31, 2018
(Unaudited)

                                                            2018

GAAP tax rate guidance                                13.0% - 14.0%

Tax rate effect of known adjustments discussed above        1.0%

Non-GAAP tax rate guidance                            14.0% - 15.0%




CONTACT: Amgen, Thousand Oaks
Trish Hawkins, 805-447-5631 (media)
Arvind Sood, 805-447-1060 (investors)

   View original content with multimedia:http://www.prnewswire.com/news-releases/amgen-reports-fourth-quarter-and-full-year-2017-financial-results-
300592305.html

SOURCE Amgen
